CAP 'Health Check' (debate)
The next item is the report by Lutz Goepel, on behalf of the Committee on Agriculture and Rural Development, on the CAP 'Health Check'.
rapporteur. - (DE) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, the first round of parliamentary discussions on what is referred to as the health check of the common agricultural policy will conclude tomorrow. This health check is not a fundamental reform of the common agricultural policy. It should further update the existing policy where appropriate, based on the experience gained since 2003, and adapt it to changed circumstances.
The Commission should take very serious note of our position. It is a good basis for the upcoming negotiations on the legislative package, as well as for the budget review after 2013.
We in the Committee on Agriculture and Rural Development have supported the continuation of the reform towards greater personal responsibility and market orientation while at the same time emphasising the aspects of food safety and of social and environmental responsibility - particularly with regard to current market development and the new challenges of climate policy - more strongly than we have done in the past. We also want greater flexibility for the Member States when changing the system - in other words, more opportunities to introduce further decoupling and the loosening of historical reference levels.
The debates in our committee have also revealed, however, that this is not sensible in all sectors, at least not before 2013. For livestock premiums or for states with full decoupling, but which have a strong livestock sector, a sudden change of system would result in negative structural interruptions in view of the current market situation. The same appears to be true with some of the smaller market regulations in the plant sector, such as, for example, the market regulations for potato starch, dry green fodder or rice, on which a regionally significant processing industry depends and has invested a great deal in recent years and has to service this with high interest rates.
The committee voted in favour of the introduction of a new, flexible instrument to promote dedicated environmental and region-specific production or particular sectors - in other words, Article 69 - and we have at the same time demanded that new measures be devised to protect the land against environmental crises and crises that are increasingly to be expected in view of the changing climate and increasing cross-linkage of agricultural markets. A new form of public-private risk management should also be tested with this instrument, which is urgently needed in view of other instruments being returned and the new imponderables.
A few brief words on degression and modulation: our farmers expect planning to be reliable and it is simply inappropriate to once again curtail and redeploy between 8 and 53% of direct income aid with a compulsory 5% modulation only four years after implementation of the last reform.
By any understanding of the financing of the development of rural areas, confidence is being destroyed here and structural interruptions provoked. These proposals specifically concern full-time farms and those that have improved their competitiveness in recent years through mergers into legal entities. We have put forward proposals, however, for how the general policy targets and the economic requirements can be aligned with each other.
We have to break new ground in the interest of sustainability and competitiveness. Above all we are grateful to all those who have cooperated on this own-initiative report and I would like to thank my colleagues and fellow Members across all the Groups in the Committee on Agriculture.
President-in-Office. - (SL) The Presidency of the Council welcomes the report by the rapporteur, Mr Goepel, as a very measured and resounding contribution to the debate. The Council also worked hard to prepare the response to the Commission's report. As you know, the ministers debated it at three sessions of the Council, namely in November, January and February.
Next week we, the ministers, will attempt to reach some conclusions regarding the report on the common agricultural policy health check. We will start from some general principles. For example, when the reform of the common agricultural policy was adopted in 2003, the Council clearly expressed its intention to evaluate the efficacy of the adopted reforms in the future and particularly to assess their effect on the set targets, as well as to analyse their effects on the agricultural markets.
It is also important to know that, when deciding on the common agricultural policy health check, we will take into account the conclusions of the European Council on the financial perspective for 2007-2013 and the European Council's appeal to the Commission to carry out a comprehensive EU budget and expenditure review for 2008-2009. The Presidency agrees with the Commission that the common agricultural policy health check is an important part of the planned activities within the budget review for 2008-2009 and that it does not define its conclusions in advance.
We have established that the 2003-2004 reforms have largely achieved the set targets in terms of response to market conditions and in terms of making the common agricultural policy more accessible to the citizens. Ministers are also convinced that, in its report, the Commission correctly assessed the main developments that followed the reforms adopted in 2003-2004.
The Council will pay special attention to three key questions: the single payment scheme, the role of marketing tools in assisting the market and, of course, the response to the present and future challenges of climate change risk management. We will work to find the right balance between adapting the policy to new challenges and changed conditions and preserving a clear and stable framework.
On the subject of simplification, I would like to say that the European Union considers this question to be of key importance and we also expect the Commission to define concrete measures to reach this target.
As I have already said, the Council will try next week to adopt conclusions on these and many other issues, such as risk management, milk quotas, transition to the elimination of milk quotas, and questions regarding the second pillar. Undoubtedly, your report will be a valuable contribution to a future debate on this matter.
Member of the Commission. - Mr President, once again I want to thank the Committee on Agriculture and Rural Development and Mr Goepel in particular for their hard work, resulting in an excellent report.
We are at the stage in the first round where we have consulted many stakeholders and different organisations and individuals to have their opinions and to collect different ideas. The opinion of the European Parliament is crucial, together with the expected conclusions of the Council next week, as we work to finalise the legislative proposals scheduled to be adopted by the Commission on 20 May. Immediately thereafter, on the same day here in Strasbourg, I will be presenting to the European Parliament the legal texts. But, basically, I am quite happy to see that all the three institutions - the European Parliament, the Council and the Commission - although we have different 'shopping lists', are all in the same shop.
I will not go into detail on the different issues, but will give my view on the three most important ones. Firstly, on direct payments: these are inevitably linked to the long-term security that we want to give to our farmers. I therefore agree with the statement in your report that direct payments remain necessary as a basic income guarantee. The single payment scheme gives a real lift to the competitiveness of our farmers, but we must make the system more effective, more efficient and simpler. Therefore, I advocate further decoupling. Our experiences with the 2003 reform show that the decoupling has been working quite well and, therefore, I think we should move further and extend the benefits of decoupling, except where coupled payments have a very solid justification.
I have also noticed that you support the idea of a more flexible Article 69 as a valuable tool. However, we should not expect Article 69 to solve all the different problems, and I will fight any attempt to re-introduce coupled support through the backdoor using Article 69.
I will not go into detail about the dairy sector again, as we have already had this discussion. However, I will just mention some of the market instruments: intervention and private storage. Like you, I recognise that some of our market instruments still have a place, but we must keep them relevant to the European Union as it is now. I am glad that we agree that they should play their role in the future as genuine safety nets.
Risks related to bad weather and outbreaks of animal diseases, as you highlight, are certainly a focus point in our discussion. However, we are not starting from zero: the Council discussed this issue in 2005 and concluded that new measures at EU level should not interfere with what is already available in the different Member States. We have to be sure that new measures do not interfere with farmers' ability to react to market signals, and they have to be compatible with the WTO system, where there has to be a loss of more than 30%.
Concerning modulation, I have made it clear on many occasions that we need to have for the future a very ambitious rural development policy. I was very disappointed with the fact that, during the discussions on the financial perspective at the end of 2005, the Heads of State and Government agreed to take a significant part off the rural development funding.
However, I must say that your report is rather cool about my ideas in this area. But I think that we can justify the fact that our rural development policy is financially overstretched. If we have high expectations for our rural development policy, including the need, as the President-in-Office rightly said, to use it to meet new challenges, like water management and bio-diversity, then it does not work to load more tasks on to it without putting in more money. I think modulation is the best way to provide more funding.
I have read with interest what you are proposing and I am sure we will come back to this issue.
If your report is cool on modulation, I would describe it as extremely chilly on reductions of payments to large farms - you call that 'degressivity'. This is not an issue that can be simply ignored. We know that with our transparency initiative, there will be a strong focus from all sides on the large sums of money going to single farmers and single landowners. On the other hand, I take everyone's concerns on this issue very seriously. And I have looked with interest at your report's concept of 'progressive modulation'. I think there are some good ideas there that we would consider carefully on the legal proposals.
If I have been a little too long, it is only to show clearly my dedication and my huge interest in having the opportunity to discuss here in Parliament the future of the European agricultural policy.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (NL) I am speaking on behalf of Mrs Buitenweg, the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, who is ill and has sent her apologies. The Committee on the Environment drew up 17 recommendations, of which I shall highlight four.
1. The Committee on the Environment welcomes the fact that, in its Communication, the European Commission intends to respond to the challenge of climate change and to support less intensive farming practices.
2. The Committee on the Environment stresses the need to develop in the direction of sustainable, multifunctional agriculture, and in so doing takes a stand for conservation farming and organic farming.
3. The European Commission is urged not to weaken the existing measures on cross-compliance - that is, measures on the environment and animal welfare and the compatibility of these - through so-called simplification. On the contrary, in our view, cross-compliance should even be strengthened in certain areas, such as water use and management and water quality.
4. The Committee warns the Commission to show a little more restraint regarding the concept of 'biofuels'. Their benefit is questionable, and they are certainly not unequivocally good in either environmental or social respects.
on behalf of the PPE-DE Group. - Mr President, I would like to thank Mr Goepel for his report. I believe he has brought together the whole committee and Parliament in a very good report. I would suggest that the reform of agriculture is evolution, not revolution, and we are carrying on very much with the Fischler reforms. I welcome much of what the Commission has put forward, along with Mr Goepel's report.
I think that one of the keys to the reform was to reduce bureaucracy to farmers and we still have some ground to cover. Commissioner, yes, we are in the same shop but I think some of us believe we could spend the money on different things and that is probably what the arguments are now about.
Food security has come back on the agenda again very strongly, especially with the Far East in particular now buying more and more food. Cereals have gone up almost two or two and a half times in price, so I believe we can start to re-evaluate as we move forward with reform how we spend the money.
We have to look again at modulation. In my opinion we have to get rid of set-aside once and for all, because this common agricultural policy is a policy that is not supposed to be linked to production. You cannot possibly carry on with set-aside which is exactly that.
We have to look at milk quotas and abolishing them by 2015.
Decoupled payments: that is the whole crux of the reform, and you are quite right to push that forward. Again, I think that now is the time when agriculture can start to look towards a market-oriented price. Yes, the common agricultural policy is necessary, but also the market is there and we should take much more advantage of it.
on behalf of the PSE Group. - (PT) Mr President, I should like also to welcome the President of the Council and the Commissioner. The common agricultural policy always gives rise to heated debates and it is always difficult to reach consensus, but I note that we are all unanimous on the need to maintain a common agricultural policy whose objectives have just been confirmed in the Lisbon Treaty.
The PSE Group made great efforts in this debate, within the parliamentary group, in the Committee on Agriculture and Rural Development, and with farmers' organisations, and we tabled more than half of the 600-plus amendments to the report by Mr Goepel and signed 15 of the 17 compromises encompassing dozens of amendments. We worked hard and made significant concessions in order to achieve as broad a consensus as possible within Parliament and I would therefore like to congratulate Mr Goepel on his willingness for dialogue and on the real spirit of compromise he showed; I would also like to congratulate Mr Parish on the way in which he led our work in committee.
This is therefore the best compromise but it is not a socialist report. This is not the report we would have drawn up; we find it quite backward looking and conservative in the face of the expectations of society and of farmers. However, the overall trend of the report does not close the door to a more in-depth debate on the legislative proposal. I hope we can retain the same spirit of compromise but be more ambitious in setting a new direction for European agriculture.
I am referring to the most sensitive issues, such as the direction and pace of the decoupling of aid, a mechanism for a fairer redistribution of support, the responsible approach for the future of the dairy sector, the new challenges, in particular the role of agriculture in combating climate change and the production of agrofuels, etc. We will be voting on this debate tomorrow with our eyes fixed on the future. I call for a vote by a large majority in favour of this report as well as the improvements that the socialists will be introducing to make it a still more comprehensive report.
on behalf of the ALDE Group. - (DA) Mr President, Commissioner, President-in-Office, ladies and gentlemen, in his characteristically competent way, the rapporteur, Mr Goepel, has prepared a report that contains the instruments necessary for clarifying and simplifying agricultural policy. The case for maintaining a common agricultural policy after 2013 also comes across strongly - for which I am obliged to the rapporteur. We support his positions on continued decoupling, so that the 2003 reform is implemented in all Member States. We support the rapporteur's positions on market instruments and risk management in terms of crises, epidemics, animal welfare and the environment, modulation and degressivity. We also support the further development of rural policy and increased focus on biofuels. Substantial efforts should be made regarding cross-compliance and simplification, as the current situation is taking farmers out of their fields and stalls and into their studies to draw up diagrams and respond to monitoring. Milk quotas should be abolished in 2015, so there is cause to increase milk quotas now by at least 2% and cushion the landing in 2009. The growing demand for milk products will create the basis for European milk production, so that we shall be delivering what the market wants.
The report contains plenty on liberalisation and market economy that the Commission should use as a basis for its proposals in May, when the CAP health check will be on the table.
on behalf of the UEN Group. - (IT) Mr President, Commissioner, ladies and gentlemen, we are among those who believe in and defend the continuation of the CAP even after 2012.
We feel that this report is a step in the right direction, but we cannot accept that the full decoupling of aid should not allow for the possibility of maintaining a partial coupling of aid for some specific sectors, to prevent the complete abandonment of production. There are, in fact, whole sectors, such as the tobacco sector, that would disappear with the application of full decoupling, creating unemployment and various economic and environmental problems in particularly disadvantaged areas.
We consider the progressive modulation of aid rather an excessive and probably counterproductive measure if the objective is still to safeguard European agricultural production. We recognise the importance of rural development, but we feel this cannot be achieved at the expense of the first pillar of the CAP.
Furthermore, it is necessary to continue to implement policies to support individual common organisations of the markets where this is necessary. Mr President, Commissioner, the European Union needs a common agricultural policy that manages to...
(The President cut off the speaker)
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, you have attempted in a strategy paper to carry out a health check of agricultural policy, not so much in terms of agriculture, because that is going relatively well as the moment, even if not in all sectors. The question was: is the agricultural policy up to date? I have to say here: feverish displays on their own are not sufficient; we also have to develop appropriate treatment if deficiencies are diagnosed. In fact you have diagnosed deficiencies; you have said as much yourself in your speech. I do not want to go into details now, as that wastes too much time.
It now therefore depends on measures being taken that will also be socially acceptable. What is essential is that agriculture has to contribute, of course, to the stabilisation of the climate. It is doing so, but there are areas of agricultural production where it is becoming difficult to put forward proposals without restrictive intervention.
It is particularly important, however, that we ensure that public funds are distributed in such a way that the measures we consider necessary can be financed. It is a disadvantage that what is referred to as the second pillar - rural development - has been curtailed in medium-term financial planning and has had to come to terms with cutbacks of more than EUR 20 billion according to the Commission's proposal and that of Parliament.
Consequently, we urgently need to reassign funds. We also need to do this because we need social acceptance in 2013.
You have now put forward some proposals and here it must be to the credit of the Committee on Agriculture and Rural Development and specifically the European Parliament's rapporteur, Mr Goepel, that he has bestowed practical relevance on the proposals you have put forward, which will subsequently lead to equal treatment among businesses that compete with one another.
You have proposed the introduction of degressivity of up to 45%. On the suggestion of the rapporteur, the Committee on Agriculture has adopted this, but with the amendment that businesses with a large number of employees now also have an opportunity to evaluate their wage costs. We were together in Mecklenburg-Western Pomerania; we saw these businesses and you know that distortion of competition can be eliminated and justice created only if we introduce these measures.
I hope that you will also abide by this rule in your legislative proposal. If not, we would still have the opportunity as Parliament to save ourselves in 2009. Commissioner, we are in a codecision process and we therefore have a quite different and, for us, very comfortable position!
Mr President, this is an important moment to evaluate the consequences of successive reforms of the common agricultural policy, whether in terms of agricultural production or consumer supply, taking as the basis the protection of Member States' self-sufficiency in food, securing adequate supplies of healthy and safe food at low prices, respect for the environment and biodiversity, and maintaining rural areas and their populations, who need adequate incomes and access to public services that guarantee them decent living conditions.
Unfortunately the European Commission did not follow that path. It does not acknowledge that the common agricultural policy has led to a paradoxical situation. On the one hand, food prices are continuing to rise, and on the other hand family holdings are still being destroyed and more and more small and medium-sized holdings are abandoning production because they are not guaranteed decent incomes whereas speculation continues, driving up the prices of increasingly scarce food products.
It is therefore a mistake to insist on decoupling aid from production and employment and it is unacceptable to continue to pursue a policy of support for large-scale landowners and multinational food corporations whilst failing to value the farmers who maintain agricultural and livestock production on the basis of protecting biodiversity, food safety and product quality.
The 2003 reform exacerbated the situation. The subsequent reforms of the common organisations of the markets in sugar, fruit and vegetables, tobacco and wine maintained the unfairness of the CAP in all areas. We therefore call for fundamental changes that respect the specific characteristics of each country's agriculture and support the maximum linking of aid to production, and for there to be a fairer distribution of direct aid accompanied by a ceiling and modulation. Incentives should be set for small and medium-sized holdings as instruments of economic and social cohesion and with a view to curbing the intensive approach and supporting associations of such farmers, including agricultural cooperatives and wine cooperatives.
We are also in favour of setting up a public farmers' insurance fund financed by the Community which would enable farmers to be paid a minimum income in the event of natural disasters such as drought, storms, hail, fire, epizootic diseases, etc. We also stress the need for the European Commission to take account, in the context of the World Trade Organization negotiations, of the specific characteristics of agricultural production as a food production sector, and a structuring element for territorial balance, preservation of the environment and the safeguarding of adequate quantitative and qualitative levels of food safety.
Finally, we call on the Commission and the Member States to take the necessary measures to prevent speculative activity, capturing of the market in food products and the formation of cartels by food companies exploiting the lack of legislation or controls, producers' and consumers' lack of organisation, and the lack of suitable infrastructures, with the sole aim of boosting profits, reducing producer prices and imposing high prices on consumers, as happens now, particularly in Portugal, for basic products such as cereals, potatoes for human consumption, and milk.
Mr President, for many years now, despite its underlying principles, the common agricultural policy has been giving more support to rich farmers to the detriment of poor farmers. The freezing of the agricultural budget in 2002 and the subsequent reforms of the CAP did not improve that situation. On the contrary - the huge differentiation in the funding provided to farmers became yet greater. For example, the total subsidies per hectare varied in 2005 between EUR 68 in Latvia and EUR 756 in Belgium, in other words a tenfold increase. Unjustified differences in agricultural funding are also borne out by the proportion of direct payments, which is now some 70% of all subsidies provided for agriculture.
In its Communication, the European Commission proposed a partial reduction in payments to beneficiaries receiving more than EUR 100 000 a year. These amount to just 0.34% in the EU, but include megabusinesses, food concerns and golf course owners. Paradoxically, this timid proposal, which infringes on the interests of such a narrow group of people, was thrown out by the European Parliament's Committee on Agriculture and Rural Development.
Many motions have been accepted, but they have not done away with the errors in agricultural policy. The only amendment that offers an opportunity for a fairer split in subsidies is Amendment 19 tabled by the Union for Europe of the Nations Group, which is in line with the European Commission's proposal. I do not suppose, however, that it will find many adherents. Naturally the amendments that I and my colleague Mr Wojciechowski submitted, which are aimed at a radical alteration of the CAP, were also rejected by the Committee on Agriculture and Rural Development.
The vote on Mr Goepel's report will be an expression of your responsibility for the shape of agricultural policy for the next few years. If you are in favour of the sustainable development of EU agriculture and protection of the interests of family farms rather than protection of the interests of a narrow group of business people, you should reject this report, otherwise you will be supporting the further depopulation of rural areas, high unemployment, loss of EU food supply security, discrimination against the new Member States and processes that constitute a threat to the natural environment. By accepting this report you are violating the main aims of the European Union which are so often forgotten, namely: economic cohesion, social cohesion and solidarity between Member States.
(The President cut off the speaker).
(SK) I very much appreciate the work of the rapporteur, Mr Goepel. The drafting of the report was particularly difficult in part due to the absence in the background documents analysing possible solutions, relevant case studies and vital data.
The Commission proposes reductions in direct payments to large agricultural holdings, stating that such companies do not require similar assistance. Figures, however, show otherwise. In the Slovak Republic, my home country, most agricultural firms fall into the category of large enterprises. More than 75% of their machinery is over 20 years old: hence the urgent need to provide these companies with financial assistance. The example of Eastern Germany shows that where these companies received adequate investment, they joined the ranks of the some of the best operating companies in the world. In the post-socialist countries, on the other hand, these companies were at an administrative disadvantage, resulting in the large-scale destruction not only of agricultural sectors, but also rural areas and entire regions.
The Commission meanwhile has not responded adequately to a highly dangerous increase in the volatility of the global agrifood market. We must be aware that a repetition of last year could have real adverse effects on food security within the EU. Doing away with the natural instability of the agricultural market is surely the most important task of any agricultural policy and as such it should also be reflected in this report.
I cannot therefore agree with the existing situation characterised by chaotic measures implemented every year, such as the change in energy crop premiums, elimination of set-aside, production quotas changes, etc.
Speaking of examining the common agricultural...
(DE) Mr President, Commissioner, President-in-Office of the Council, I too would like to thank the rapporteur for his outstanding work. It also appears that the vote in the Committee on Agriculture and Rural Development came to 82%, even with the 17 major compromises it has created.
The reforms in 2003/2004 were important stages in the CAP reform process. An exhaustive check of the CAP, which does not involve any fundamental reform of the existing policy, however, is another important step towards securing a modern, multifunctional and competitive common European agricultural policy.
It has been scientifically documented that good agricultural practice is the basis of this, regardless of whether large or small enterprises are involved. The first priority is still food production, the second priority animal feed production and the third priority the supply of energy. As regards the environmental relevance of biomass energy, it can be said that Austrian agriculture, for example, has reduced CO2 output by 14% since 1990 and has therefore actually reached the Kyoto target.
I also welcome the abolition of degressivity. The model of progressive modulation is the right path and I also support the figures here.
I would like to thank the Commissioner for her statements on milk. I should therefore like to say on this that we need not only a soft landing and a gentle transition towards 2015, but also sustainable solutions after 2015. For mountainous regions and disadvantaged and peripheral regions, we have to ensure that a form of agriculture involving dry-feed livestock units is able to exist beyond 2015. I therefore eagerly await the Commission's legislative proposal on 20 May, Commissioner, and I hope that we rediscover a great deal therein that the Goepel report now delivers, so that we do not have a repeat of this long discussion...
(The President cut off the speaker)
(FR) Mr President, Commissioner, President-in-Office of the Council, I would like to thank Mr Goepel for his work, because it is important for the European Parliament to express its opinion on the general guidelines arising from the CAP 'Health Check'.
Personally, I have serious reservations about full decoupling, which carries high risks of the abandonment of production for stockbreeding and even for certain crops. I do not share the optimism of some people who believe that the current situation on world markets guarantees a steady and secure future for European agriculture and that we should continue heading for complete liberalisation. Furthermore, not all agricultural sectors are benefiting equally from price rises, as the particularly serious crisis currently being experienced by European livestock farmers shows.
The total abandonment of any market regulation mechanism would seem to me to be hazardous for our food security and that of the world. I think we need to make sure that we maintain intervention stocks so that we can react in the event of food shortages and speculation, maintain common market organisations ...
(The President cut off the speaker)
(DE) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, first of all I should like to congratulate Mr Goepel most sincerely on his balanced report. We should not be penalising emergent, competitive structures in agriculture. We in the Committee on Agriculture and Rural Development have therefore rejected the Commission's proposal on degressivity in this form. We should not be discriminating according to the size of the business in the case of direct payments, otherwise jobs would be jeopardised on a large scale.
Furthermore, I would argue that a final phasing-out of the milk quota system in 2015 is still right. In view of rising milk prices on the world's booming agricultural markets and the associated export opportunities, this system no longer appears up to date.
A sensible review of the 2003 reform in this regard must not only offer European farmers dependability and reliability in planning, but also be a further step towards the market-based continuing development of our agricultural system.
(PL) Mr President, what is agriculture in the European Union? For some it is a thing of great value that needs to be protected, but for others, and sadly there are many in this group, it is ballast that they would like to be rid of. We read in Mr Goepel's report that agriculture is one of the biggest industries in the EU. That is good, but it is not enough.
Agriculture is not an industry and it is not just one of many sectors of the economy. Agriculture is a pillar of food security. We spend vast sums on the army and the police to guarantee physical security in our states and in our homes. We pay large sums for energy security - we are seeking energy supplies that are more expensive but secure. We must also spend large sums on protecting our agriculture, which offers us food security, and it is a shame that not everyone in the EU understands that.
Mr President, I also congratulate our rapporteur on an excellent compromise package before us today. I would like to draw attention, in particular, to three measures which were our successful amendments, which are to be particularly welcomed.
In paragraph 21 of the report, we recognise that decoupling direct payments has largely been successful, and we are firmly of the view that should be rolled out. Yes, it has to be done properly and sensitively, but it should be pushed forward.
In paragraphs 37 and 38 we explicitly recognise that set-aside is an anachronism and should be fully swept away, and where there are spin-off environmental benefits, they be properly dealt with under Pillar 2.
In paragraphs 86 to 91 we recognise the importance of niche products for Europe's agriculture internationally. I could certainly produce a shopping list of quality Scottish products for our Commissioner, so I would be grateful for a few words from her on how she plans to take that forward, with the promotion of a European mark for international quality.
(NL) With this Health Check, the Commission has taken a good - if very modest - step towards a slightly less unfair agricultural policy. I would urge my fellow Members not to support Mr Goepel's report, as it dilutes the Commission proposals on a number of very important points, and in my view the most important point is the imposition, at long last, of cautious limits on the size of the subsidies it is possible to receive.
It is difficult to explain to the European public why, for example, the Prince of Monaco or large multinationals such as Heineken and Nestlé receive hundreds of thousands of euros in income support in the form of agricultural subsidies merely because they own some land, whilst real farmers often struggle to make ends meet. Income support in agriculture is intended to give farmers a decent existence and not to line the pockets of multinationals and large landowners.
(CS) The reform of the CAP was aimed at making it less cumbersome and more market-oriented. Taking into account the average size of Czech farms the system proposed in the report is unacceptable.
The outcome for the Czech Republic would be that by the year 2013 it would become one of the states with the largest share (part of the speech could not be heard) transferred within the framework of modulation from the first to the second pillar. Nearly 40% of direct payments in the Czech Republic would then be subject to degressivity compared with 6.5% for France and a mere 2.5% for Austria.
Czech holdings would, according to the existing proposal, be forced to split up senselessly and actually become less efficient. Neither this nor a compromise proposal are acceptable to the Czech Republic because they leave us open to discrimination, reducing unjustifiably the competitiveness of Czech farmers.
(FR) Mr President, Commissioner, Mr Goepel, in Berlin - nearly 10 years ago now - Chancellor Schmidt and the French President Jacques Chirac decided to grant a reprieve to farmers until 2013. With the end of milk quotas, the end of a proper agricultural budget as part of the 2014-2019 financial framework, and the retirement of the majority of producers, not to be replaced, the end of the great CAP was planned for 2013 - it was as simple as that.
Today you are questioning this agreement, and in the name of the 'CAP Health Check' you are accelerating the march towards the elimination of agriculture within the first pillar. This is nothing new! By dint of quotas, MGQs, Herod premiums, set-aside, decoupling and grubbing up, MacSharry, Steichen, Fischler had practised this strategy of leaving the monopoly on food production to the southern hemisphere and the Pacific countries for 30 years.
Today, in the gripping technical debates on full decoupling, modulation - whether degressive or progressive - eco-conditionality, rural development, and reference values - whether historical or non-historical - simply hide the only real issue, as China and India are about to launch a call for bids to feed the planet, as the morning comes for farmers when there is a rise in prices and demand. Does Europe still want to be one of the world's great farms, together with Brazil? Yes or no?
(The President cut off the speaker)
Mr President, I am glad to see such a big audience here for this debate, because it is an important one. If we were to go on the clapometer in relation to large payments to royalty or individual farmers, they would be quaking in their boots in royal houses across Europe. But it is a more complex debate, as we have heard from our eastern European colleagues.
As regards the health check, can I say very briefly that in relation to decoupling and modulation in Ireland, we have fully decoupled, and I think the Commissioner acknowledges that. We want to stick with our historic payments system and we do not like increased modulation. It is robbing Peter to pay Paul, dressed up as something else. We do not really know where the rural development money will end up and we need to look at that very carefully.
It is not Article 69 that troubles Irish farmers at the moment, but the WTO. I have in front of me here, and will share with colleagues, the assessment of the latest paper from the WTO. It is in full colour and it is not pretty. If Mr Mandelson has his way, then I am afraid that the beef and dairy, lamb and pigmeat sectors in Europe will be wiped out, and so will the common agricultural policy. The cuts in tariffs range up to 70%.
Now, perhaps people do not understand the impact of that, but it means that our producers will not and cannot compete with imported food products and products that are produced to very, very different standards.
The lamb sector, which Parliament is actually trying to help, will be decimated by the WTO. Can I ask you, Commissioner, to perhaps take this analysis that the Irish Farmers' Association has completed - and I will raise it again, because it is in full colour - and come back to me and tell me, I hope, that they have got it wrong, although I fear that they have got it right.
There is a complete lack of information for this House on the impact of the latest text from the WTO, and I think we need and deserve to have that information. I would just like to say that Irish farmers support the European Union, but over the weekend I had many come to my door who are questioning their decisions in relation to voting on various treaties. And that is serious, as the Commissioner knows.
(ES) Mr President, Commissioner, European farmers, and Spanish farmers in particular, need, and I would say that they are demanding, a minimum degree of stability. Therefore, the first thing that I would like to ask the Commission is that this mid-term review of the common agricultural policy should not become a major, radical review.
One aspect that concerns me is the partial decoupling of aid; the haste to move forward in decoupling aid may endanger many crops. A total or partial level of decoupling in certain sectors is vital for maintaining production, for example in the cotton sector.
Consequently, I think that the decoupling levels should be maintained as agreed in 2003 and in any event, if that is not possible, I think that Member States should be given some room for manoeuvre, as a voluntary model for each sector, on a case-by-case basis, could create the best circumstances for agricultural production. I think that we should send a message of calm and stability to the agricultural sector at this time.
(NL) My compliments to Mr Goepel on his work. In my opinion, two things are important in this debate.
Firstly, in my view, the most important aspect of agricultural policy is the common market for 500 million consumers. Has the Commission or the Goepel report disrupted this market? I think not - and that is a good thing.
Secondly, I believe that authorities must be trustworthy. We must stand by what was promised in the 2007 budget, and indeed I think the Commission is doing so.
I have mixed feelings about modulation. I do not yet know the results of the rural policy. The reports from the Court of Auditors have been extremely critical, but I have problems with imposing an extra financial burden on farmers, 60% of which they would not see again. In the Netherlands this is used to buy nature areas.
I should like to say a few words about non-trade concerns. How can I explain to European farmers that they are not allowed to produce certain products when other countries are, and when we are allowed to import such products without restrictions? This leads to unfair competition.
(PL) Mr President, in recent years many changes have been made to the common agricultural policy. Not all of them were dictated by a need to improve the situation in rural areas or by the needs of EU consumers. At present food prices are constantly rising but, even so, the situation for small and medium-sized enterprises is not significantly improving. The European Commission does more to support international corporations, including those that produce genetically modified foods, than it does for local farms. The European Community is moving ever closer to a loss of sovereignty in the area of food production. Now, under the proposed reforms of the common agricultural policy, there is a further move to do away with another group of farmers, the tobacco growers, which is leading to economic disaster for almost 100 000 such individuals and to the loss of 400 000 jobs. It is high time for the European Commission to begin caring more for the interests of European farmers than for those in third countries.
(FR) Mr President, Commissioner, the context of agriculture has changed a great deal since 2003, and the analyses we have today are already out of date and not really up to the crucial challenges of the future. Demand for food products is exploding, prices are rising fast and becoming unaffordable for those most hard up, and at the same time agricultural land is disappearing. Biofuels, which are subsidised, are vastly destabilising agriculture. Let us also underline the impact of climate change, and above all, the fact that our citizens are questioning the intensive, ultra-liberal industrial model, which means that foods travel thousands of kilometres around the world, all of which is accompanied by social and environmental dumping.
An in-depth reform of the common agricultural policy is therefore what we should now be carrying out, and not just a technical adaptation of the current instruments, which is what you are proposing today. What we also really need now is a bearing, a clear strategic direction, which is what we lack most at the moment.
(GA) Mr President, this Report comes before us at a very important time for farmers in the EU. As my colleague, Ms McGuinness has already said - we saw at the World Trade Organisation talks how the Commissioner is willing to sacrifice the interests of our farmers and our rural community not for the good of the third world, but for part of an international bargaining game.
In terms of the health check, I agree that there must be a balance between simplifying matters and making them more effective and giving farmers some sort of stability as they produce food for us and maintain the countryside.
If it is implemented fairly, we should welcome a limit to large payments to large-scale farmers or to large companies as a step forward from the Common Agricultural Policy which only helps big landowners. It is also important that only active farmers are included in payment entitlements.
The Common Agricultural Policy should ...
(The President interrupted the Speaker)
Mr President, any health check needs measurement and assessment. For the CAP, I suggest that the measure is funding and that the assessors are the auditors.
Does the Court of Auditors find the CAP to be healthy, when 28.9% of single farm payments are erroneous? Does it find it healthy for the CAP to fund farmers not to grow food? Does it find it healthy to turn farmland over to biofuels, just when there is a world shortage of cereals? Does it find the CAP healthy when genuine farmers - in the UK at least - are struggling to make a living? Does it know that farmers in New Zealand are not now subsidised but are doing very well and that only 3% of them went under when subsidies were withdrawn?
Since it sounds to me that the CAP is very unhealthy, is it not time to turn off the life-support machine and let European farmers make their own way?
Mr President, there is much in this report that I agree with. There are four quick points I would like to make.
Firstly, the theory of decoupling is very good but its practice has been disappointing for some in failing to command the higher market returns for producers that were promised.
Secondly, we must sustain sufficient instruments to safeguard against market and supply crises. Imbalances in the supply chain endanger the CAP's aim of secure food supply. Food security is impossible without guaranteed economic sustainability for producers.
Thirdly, we can do more on CAP simplification to reduce the bureaucratic burden and, yes, to decriminalise farmers who make honest mistakes through minor breaches.
Fourthly, unused agri-budget allocations on market management measures should be available for Article 69 aid to strengthen EU agriculture, particularly where production is marginal and to deal with situations, as in my constituency, where there are high numbers of farmers over 55 years of age with no prospect of alternative employment.
(FR) Mr President, Commissioner, ladies and gentlemen, the Goepel report offers a good compromise between the Commission's daring proposals and the concerns expressed by our farmers. Well done, Mr Goepel, for providing us with this report; it was not easy, we know. Some good proposals have come out of it.
This is the case firstly with the system of direct aid that needs to be modified, bearing in mind that the Member States must have greater flexibility to implement this change.
If it has to go ahead, decoupling should take account of the difficulties certain sectors are currently experiencing, particularly the livestock sector and some areas of crop production that are very important for many regions, such as flax and hemp fodder, which should benefit from a suitable transition period.
The way it is proposed, modulation seems too great and makes the first pillar unbalanced. The measures associated with set-aside must be able to be reformed, but the Commission should first clearly define instruments that enable the benefits it brings to be protected, particularly as regards biodiversity. The revision and strengthening of Article 69 would also be a way of providing effective financial support for weakened areas, such as mountainous regions, for restructuring sectors in difficulty, such as stockbreeding and milk, or for managing risks.
Finally, Commissioner, we should really ask ourselves about biofuels, which are strongly disputed from an environmental point of view. Perhaps the health check is the perfect opportunity to do this.
(HU) The report we are debating is one of the most important reports on the agricultural sector in the past four years, since it is much more than just an appraisal of the current state of affairs, or a 'health check'. Mrs Fischer Boel is a liberal-radical, Mr Goepel a Christian democrat-liberal, while I am a socialist-liberal, and we have the job of reforming the common agricultural policy fundamentally from 2014. This 'health check' puts into words a number of ideas that will come into effect from 2014. One example is the move to an area-based flat-rate for direct payments, another is redeployment of financing to the second pillar and the type of modulation envisaged for this; yet another is the need to develop a risk management system. I agree with Mrs Fischer Boel and Mr Goepel that the ceilings are also very important. I would be happy to see the British queen getting less; in Hungary too there are a great many large-scale holdings at present. We must, however, devise a system that prevents circumvention of the ceiling limit; in other words, we will have to resolve this issue in the future. Thank you very much.
(FR) Mr President, I would like to point out four dimensions in which the CAP should evolve.
The maintenance of direct aid, which is an essential element: it has been proven that no economy in the world lets its farmers make a decent living without financial support. The environment, which shapes agriculture as much as agriculture shapes the environment. It is therefore important to maintain the conditionality criteria for obtaining aid. Any agreement in the WTO should deal with the issue of protected geographical indications, animal wellbeing and the state of health of imported products, for reasons of fair competition and because health problems do not stop at borders. Finally, it is necessary to define agriculture's contribution to climate change and sustainable development. I invite the European Commission to examine more closely the question of how much arable land in the European Union can be turned over to biofuels and green chemicals.
I welcome this resolution, which is a good reflection of the future challenges for agriculture, both in terms of producing food and in terms of protecting our environment.
Mr President, I welcome the proposal to simplify the regulatory burden for farmers in the context of the CAP health check and I would urge the Commissioner to give farmers advance notice of cross-compliance inspections when she is examining how to simplify regulations and make them more flexible.
I am totally opposed to the increasing of compulsory modulation to 13% over the next few years. This would reduce the direct payment to farmers who have already budgeted for this money.
There is danger that sheep farming's vital role in preserving sensitive environmental and ecological areas will be eroded through land abandonment and that husbandry skills would be lost, and this must be addressed and supported in the CAP health check.
It is now clear from the last debate that milk quotas will be abolished from April 2015 and I welcome the Commissioner's contribution to this debate. It is important that there is a soft landing and I would support an annual increase in milk quotas up to 2015.
Finally, proposals on the table in Geneva regarding the future of EU agriculture in the context of the WTO are totally unacceptable, particularly from an Irish viewpoint. I welcome the fact that many other EU Member States are also opposed to these proposals and that the Commissioner responsible will take account of these concerns.
(ES) Mr President, I would like to start by first of all congratulating Mr Goepel on his work and saying that I am going to concentrate on talking about the future of the dairy sector. I would like to make the following comments.
First of all I would like to say that there is a great deal of uncertainty regarding what the impact could be of eliminating the quota system in the various producing regions. Many people fear that the trend of abandoning production will accelerate and that it will be an irreversible blow to some areas with a very low level of profitability and few alternatives for agriculture.
It is clear, however, that the current system of quotas is not having the desired result, which is achieving a balance between production and consumption. We have gone from having milk lakes to having a deficit of more than 3 million tonnes, which is strong evidence of the ups and downs of this COM, the uneven distribution of production quotas, poor and meagre evaluation of the latest reforms and of some of the specific measures applied, such as decoupling aid, the impact of which on the future of the sector we do not know.
In addition to all of this there are the disparities that exist in the application of the quota system between some countries and others; and, Commissioner, I have to say that in some countries, such as mine, there are obstacles to the liberalisation of the sector, and that for example the individual transfer of quotas, a fundamental element for restructuring, has been banned since 2005.
Finally, Commissioner, I would simply like to say that I think it would be positive to combine the idea of increasing quotas by 2% on a voluntary basis for 2008-2009, as proposed by the Jeggle and Goepel reports, with a non-linear increase for subsequent years, as requested in paragraph 84 of the Goepel report, in order to distribute the production quotas in a more balanced way, giving priority to Member States that have traditionally been in deficit in relation to their internal consumption.
(NL) I should like to draw attention to an aspect of our agricultural policy that is often neglected: the interests of developing countries. We must move away from protectionism and the market-distorting measures that are built into the current system. The very poorest countries have the right to fair access to our market and the stopping of unfair competition on their markets.
I have tabled amendments calling attention to this, and I should like to ask my fellow Members to support them. The Commissioner will agree with me that, in addition, our policy should focus first and foremost on the consumer. Therefore, it is vital that we support farmers in the production of sufficient safe food of the very highest quality. Hence we must ensure sustainable agriculture, in which the maximum investment is made in protecting and improving rural areas and the environment, so that not only we, but also our children, can take pleasure in them.
We must ensure sufficient food for all, and one way of doing so is to increasingly develop our knowledge and to share our knowledge and modern technologies with the rest of the world.
(FI) Mr President, the report by the Committee on Agriculture and Rural Development on a health check for agriculture is a realistic one. The biggest problem is decoupling. The Commission is calling for increased decoupling of aid from production.
The Committee is being very wary, and not without reason. Decoupling in many ways is like farmers' early retirement aid. It favours farms which decrease or abandon production but does not motivate young farmers who are expanding their production. In the same way it favours extensive production to the detriment of labour-intensive production.
In particular, the areas which are worse off in terms of their natural conditions seem to be losing out. For example, in the United States aid is still mainly tied to production. It is most annoying that the social justification for aid is losing ground. If a farmer who produces food part-time receives the same payment as another who works seven days a week, the taxpayer might well protest. The job of farming will continue to be to produce food.
(PL) Mr President, despite having been reformed several times, the common agricultural policy is still not living up to expectations. The European Union's loss of food security, the numerous crisis situations and the lack of common settlements that satisfy both sides are egregious examples of this. The crisis situation is being enhanced by the lack of cohesion and the discrimination against farmers in the new Member States. The fact that there are better and worse situations, depending on geographical location and the date of accession to the European Union, really demonstrates that there is no common agricultural policy and that there will not be one for some considerable time to come.
Despite the enormous amount of work that the rapporteur, Mr Goepel, has put in, the aim has not been achieved and it is not even easy to say whether we are nearer to or further away from sensible solutions. In view of this situation, the opinion of the minority, according to which the Commission is continuing to operate a policy of support for international food industry corporations and big landowners, and that the common agricultural policy fails to meet the needs of consumers or of small and medium-sized family farms that are being forced to cease production, seems to be correct. Therefore, we need a new, fair agricultural policy drawn up by objective experts rather than interest groups.
(BG) Mr. Chairman, Mme Commissioner, Dear colleagues, I would like to congratulate the rapporteur Lutz Goepel for the successful work on this report.
In my capacity of a MEP from Bulgaria, I find it particularly important that the report pays special attention to the new Member States of the European Union. They can, if they are willing to do so, apply a simplified single payment per unit of area until 2013 and they will be supported by the European Union in the application of the cross-compliance rules.
The preservation of the Member States' right to decide on their own whether and how to change their direct aid systems will provide our countries with greater flexibility and help them adjust to the specific needs of each region and each sector.
I believe that the report on the health check of the Common Agricultural Policy is of special importance today, when the European Parliament has to show to the citizens its commitment and responsible political attitude to the development of the agricultural sector in the Community.
I think that the report of Lutz Goepel protects the interests of the European farmers and I urge you to support it. Thank you.
(PL) Mr President, I would like to begin by congratulating my fellow Member Mr Goepel on a fine report and by thanking him for the enormous amount of work he has invested in it. The report fully reflects Parliament's particular interest in the issue of agricultural policy. Even though expenditure in the current budget perspective amounts to only 33%, compared to 80% in the 1970s, agricultural policy continues to be, and should be, one of the most important European policies.
Since my time is limited, I shall mention just a few matters that are of importance to the new Member States. The introduction of modulation in the new Member States should not be accepted until full payments have been obtained and should be done gradually, as it was in other countries of the Fifteen. I cannot agree with removal of the subsidies and energy supplements that we have only just been awarded. Quite the contrary, the EU should particularly support the new direction of biomass production.
As regards the future of milk quotas, I am holding to my belief that the decision to be taken on this requires a broader debate and much more profound analysis.
(RO) In my capacity as vice-president of ENVI, I would like to make several remarks concerning the impact of climate change on agriculture.
The practice of intensive agriculture over the last years has made the farmers contribute, to a large extent, to global warming, and now they are facing its devastating effects. Statistics estimate that agriculture is responsible for 17% to 32% of greenhouse gas emissions produced by human activities. Agriculture is still polluting as a consequence of irrational use of fertilisers, inadequate storage of animal manure, and irrational use of land, and I am referring especially to deforestation and overgrazing.
Global warming is irreversible and the frequent occurrence of droughts or flooding in the future should no longer surprise us. That is why I support the idea presented in the report concerning the creation of a security network at European level to help EU farmers in case of ecological, climatic or epidemiological calamities.
Consequently, I ask the European Commission to analyse the possibility of urgent establishment of an insurance fund or mechanism for multiple risks concerning EU farmers, financed from the EU budget as well as from the budgets of the Member States.
(PL) Mr President, there are just two issues in this debate to which I should like to draw attention. Firstly, the percentage of the total budget expenditure spent on agriculture is steadily falling and will be only 32% in the last year of this budget perspective. These funds constitute around 30% of EU farmers' income on average. This level of support needs to be maintained in the future in order to sustain interest in agricultural activities, and above all to ensure Europe's food security. We should bear in mind that many of the world's developed countries deploy a variety of instruments to support farming income at a level of over 50%. These countries include Japan, South Korea, Norway and Switzerland.
Secondly, a much more rapid evening out of support for farmers in old and new Member States is needed. Experts calculate that the average level of support per hectare of farmland in 2007-2013 in the new Member States will be barely 62-64% of that received by farmers in the old Member States. Unless these two basic postulates are met, it will be difficult to conceive of development in European farming.
(PL) Mr President, the aim of this review of EU agricultural policy is to improve it, in the light of experience gained in the period that has elapsed since the last reform in 2003 and the situation that has arisen in the world market. It should be remembered, however, that the changes being made must not undermine, firstly, the community nature of this policy - we are against its nationalisation - and secondly, the European agricultural model. There are no grounds for basing direct subsidies on historic production levels and having them differentiated in this way.
The future model for subsidies after 2013 should be based on simple principles similar to the SAPS. However, market intervention in extreme cases should also be allowed, or even production subsidies, as in the case of tobacco or milk production in mountain areas.
- (EL) Mr President, I should like to begin by congratulating Mr Goepel on his report. Since time is very limited, let me emphasise certain principles that must guide any reform of the common agricultural policy, with the aid of either a communication or a legislative instrument.
Firstly, the redefinition of the European agricultural model cannot neglect family-based small and medium-sized enterprises. Secondly, the issue of funding, which will need to be settled later, must not be based on the principle of co-financing, which in effect renationalises the common agricultural policy. Thirdly, the question of regionalisation, which cannot by itself resolve the issues of the market and food products, will need to be re-examined and seen in its true dimensions. Fourthly, unfairness arising from certain reforms, such as that of tobacco, will have to be eliminated. These products must be reinstated and treated in the same way as others.
(IT) Mr President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur for this very important report in view of the complexity and vast scope of the subject being dealt with.
I would like to underline two points that I think are particularly important. The first is that I consider the CAP an important instrument that should be maintained even after 2013, because it supports enterprise. However, for this reason it should be directed at entrepreneurs, so they can create jobs, maintain the environment and guarantee high quality products.
The second concerns the delicate issue of milk quotas. I do in fact agree with the rapporteur on the need to protect those regions of Europe where there is no alternative to livestock farming and milk production, but we should not forget those farmers who have invested heavily in order to acquire milk quotas and who, from 2015, could find themselves in great financial difficulties.
I hope that, with the help of the Commissioner, we can find a solution that suits everyone, partly because in 1984, when the quota system was set up, Italy was against it and today still has a production deficit of about 40% of the milk it consumes.
Mr President, Mr Goepel's excellent report will lay the foundations for a sound agricultural policy for the future, but there is growing evidence that food security is going to rise to the top of our political agenda, as Mr Parish said.
Such is the panic caused by climate change that politicians and planners are in danger of creating a bigger global problem than they set out to resolve. The rush to biofuels is taking so much land out of agricultural production that some experts are now predicting imminent global famine. Likewise, vast tracts of the Amazonian and Indonesian rainforests are being torn up to make way for biofuel crops like palm oil and for food crops like soya, releasing millions of tonnes of CO2 into the atmosphere and threatening to destroy our global air conditioning system. Deforestation now accounts for around 18% of the world's total greenhouse gas emissions and highlights the insanity of current policies.
Greed, instead of care for the environment, has become the defining feature of our strategy for tackling climate change, and the race to biofuels is potentially threatening the lives of millions of people, as the global population soars from its present six billion to an estimated nine billion by 2050. An extra six million people are born every month. By 2030, the world population will have expanded by such an extent that we will require a 50% increase in food production to meet anticipated demand. By 2080, global food production would need to double!
But the reality is that an area the size of Ukraine is being taken out of agricultural food production every year due to drought and as a direct consequence of climate change. Global food production is in decline rather than expanding. That is why food security is now top of the agenda.
(RO) The common agricultural policy is one of the pillars of European development and the debates on the methods of improvement of this policy should be a constant, not only for the European institutions, but also within the Member States in the communities that elected us.
I am glad that by means of the Commission Communication and the report drafted by my colleague Goepel we have identified several solutions to enhance the common agricultural policy and to make the people in rural areas believe that this policy is for their own good and not only a set of bureaucratic provisions drafted by some offices in Brussels. However, we must be sure that the proposals made by the Commission, the Council and us are flexible and realistic enough to be efficient when implemented.
Romania, the country that I represent in the European Parliament, accounts for 25% of the work force in agriculture and 40% of its population lives in the rural areas. These are figures which demonstrate the importance of agriculture and rural areas for Romania and our economy. The solutions that we find for the CAP reform must take account of such cases as Romania, with a large agricultural sector in a full process of modernisation.
Mr President, I would like, first of all, to welcome the report by Mr Goepel and thank him for his hard work and that of all the people involved in this.
This is only the beginning of the process as we look to the future of the common agricultural policy during this year. This is a very important step in this process and we now look forward to the Commission proposals in the near future. The position of the second pillar of rural development and what level of modulation is set will certainly be central, I believe, to the long-term success or otherwise of the future of the common agricultural policy.
But I have to say that never has it been more important to ensure a level playing field throughout the Member States, and we cannot allow different levels of percentages among the Member States. Decoupling has, to a large extent, been successful. I do not think we can go back on that. Cross-compliance has been unhelpful and bureaucratic and can be improved. And food security must be at the top of the list.
(PL) Mr President, solutions to increasingly serious problems are being demanded of the common agricultural policy and the structural policy that supports it. The fundamental shape of the common agricultural policy for the years 2007-2013 that was adopted by the ministers of agriculture of the EU countries on 26 June 2003 in Luxembourg includes some solutions that benefit Poland. Others, however, do more to protect the interests of the old Member States.
I share the rapporteur's view that the Commission should draw up a detailed report relating to such problems as the additional costs borne by farmers in respect of observance of Community norms in the sphere of environmental protection, animal welfare and food security.
In taking a position on the report that has been presented to us, I agree that it is necessary to continue the process of reforms and further development of rural areas. The common agricultural policy must change if it is to find answers to new challenges such as climate change, increasing energy demands, world population increases and the increasing degree of openness to world markets.
(DE) Mr President, I welcome the Goepel report because the time is finally ripe for abolishing or thoroughly reforming instruments such as quota control, livestock premiums, export refunds and intervention prices.
Looking at the global increase in demand for foodstuffs, a greater market economy in agricultural policy also offers more opportunities in European agriculture. I am anxious about the wording of some of the compromises. The talk here is of headage premiums being decoupled for now, sector-related systems of protection are being demanded and a whole series of derogations - on milk, for instance - are to be funded via the first pillar.
This all runs the risk of us hanging on to the old market regulations via the back door. We must really limit exceptions to structurally weak regions and define them for very tightly limited production quantities.
If we are too generous here it will lead to distortions of competition that we are not able to calculate in political terms. I therefore encourage the Commission to give the market a proper chance in the upcoming legislative proposals.
Mr President, there are a number of references in this report to the WTO. However, I have real concerns that, while we debate this report on the CAP in Parliament this afternoon, the future of European agriculture is being threatened and seriously undermined by the negotiations being undertaken in our name by Commissioner Mandelson at the WTO talks.
The report calls for the concept of qualified market access to be pursued in WTO negotiations. Is Commissioner Fischer Boel satisfied that we are pursuing that line? Indeed, is Commissioner Fischer Boel confident that the line being taken by Commissioner Mandelson will not undermine the beef, dairy and other sectors and, in some ways at least, render our debate here this afternoon irrelevant?
The report calls for European non-trade concerns to be central in WTO talks. Is the Commissioner satisfied we are pursuing that line, or are we just having a very polite debate in Parliament this afternoon, while Mr Mandelson is attacking the very foundations of the CAP?
President-in-Office. - (SL) I would like to thank you all for a very interesting debate. In my opinion the report was also of very high quality and full of good ideas.
I would like to say that in many issues in this debate Parliament and the Council expressed very similar opinions, which are too numerous to list here. I am convinced that this similarity will give these opinions additional weight and that it offers a good basis for future cooperation between the two institutions. I am also sure that it will be reflected in the conclusions that ministers are to debate and adopt next week.
I am convinced that both institutions will closely study the legislative proposals which the Commission is to present at the informal session in Slovenia in May, and that we will have an interesting debate at that session.
Finally, I would like to say that the Slovenian Presidency will strive for a speedy start to the debate on these proposals in order to finish most of the work during the Slovenian Presidency.
Member of the Commission. - Mr President, I completely agree with Mr Nicholson that this is the first step in a discussion that is going to continue for almost the rest of this year and, therefore, I shall not go into detail on all the various questions that have been raised here today. I shall just pinpoint a few of the more important ones.
First of all, a huge majority is in favour of the idea of more decoupling, and I am very appreciative of this idea. The idea of giving a Member State the possibility to introduce a regional model is a chance for them to go further towards a flat rate and I have explained on various occasions why I think this is important.
In order not to raise any expectations, I will be very direct and very frank on tobacco decoupling. It was decided in the reform of 2004 to decouple tobacco payments. As we are now trying to go even further in decoupling, the idea that some of you raised of extending the coupled payment for tobacco would be a step in totally the wrong direction. Therefore, do not have any expectations that the Commission will move in that direction.
Ms McGuinness said that modulation was like robbing farmers. I do not agree with this approach. I think the rural development policy will need more money in order to meet the new challenges - climate change and the reduction of CO2 emissions will be the most important ones.
We have to take into account, firstly, that the decoupled money will stay in the Member States and, secondly, that modulated money is co-financed by Member States and therefore you actually steer the money. You get twice as much as you deduct from the direct payment. This is an important message and we will come back to this in the legislative proposals.
Mr Graefe zu Baringdorf mentioned progressive modulation and the necessity, from his point of view, to include labour intensity in these discussions. I understand his point of view, but I can only say that this will be extremely bureaucratic and very, very difficult to manage, so I am very reluctant to enter into this discussion.
I might be wrong, but, personally, I do not consider the introduction of codecision on agriculture a threat, as I heard suggested. I consider this a huge and natural step in a situation where the agricultural sector is so important, both from an economic point of view and because this is important for quite a lot of people. Therefore, I welcome this change, but, on the other hand, it is important that we finalise this health check before the end of the year, otherwise it will be a Health Check for 2010 and then we are too close to 2013. That is the reason why, but, believe me, I am very happy with the changes that have been mentioned.
Concerning developing countries, the European Union is the most open market for developing countries: we import more agricultural products than Canada, the United States, Australia and Japan put together. This has to be taken into account when we talk about the agricultural sector.
I should like to say to Ms Harkin that I have been informed that she has tabled an oral question. This will be answered in writing and, therefore, I am quite sure she will get all the information she has been asking for.
rapporteur. - (DE) Mr President, with this discussion the sport of figure skating comes to mind. When judging figure skating, we discard the highest and lowest marks and then award the score. If I therefore remove the far right and far left views in this House, we shall then have a result with which we are all very satisfied and with which we can all live very happily.
Thank you very much for your support and cooperation. I would emphasise this once again beyond the limits of the groups. I am looking forward to what will be exciting cooperation on the legislative package.
I would only add, Mr Goepel, that the same principle of trimming off the highest and lowest marks also applies in ski-jumping and boxing. If this enlarges our debate, then all well and good.
The debate is closed.
The vote will take place on Wednesday 12 March 2008.
Written declarations (Rule 142)
in writing. - Of course it is of the utmost importance to clearly stress in the framework of this report the necessity to maintain direct payments not only in the case of climate-related crisis or market failures but also to balance fairly the high European standards in terms of environmental, animal and consumer protection. Nevertheless, it is our duty to consider seriously the situation of the least-developed agricultural producing countries while reviewing the criteria under which direct payments will be made in the future under our common agricultural policy. Moreover, we have to acknowledge the difficult situation faced by most of the new Member States' agricultural sectors requiring specific attention and further investments mainly in restructuring and modernisation of the sector. Finally, I would like to point out that it is essential while addressing the CAP health check that the emphasis should - following the recent crises - be on guaranteeing food safety and supply for our citizens by ensuring sufficient food-stocks.